Citation Nr: 0618278	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  98-04 402	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1994 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the RO in 
New York, New York.  While the appeal was pending, 
jurisdiction of the case was transferred to the RO in Newark, 
New Jersey.

In November 1999 and September 2002, the Board remanded this 
case so that, among other things, the RO could adjudicate 
issues pertaining to whether VA committed clear and 
unmistakable error (CUE) when it denied service connection 
for psychiatric disability, including PTSD, in decisions of 
September 1981, October 1983, June 1992, and August 1995.  In 
March 2005, after the RO completed action on those issues, 
the Board entered a decision finding that none of the prior 
determinations contained CUE.  The Board remanded for 
additional development the related, but distinct, issue of 
the veteran's entitlement to an effective date prior to 
February 18, 1994 for the award of service connection for 
PTSD.  The Appeals Management Center took further action on 
the remanded issue and confirmed the prior determination.  
The case was returned to the Board in April 2006.


FINDINGS OF FACT

1.  By a decision entered in June 1992, the RO in Washington, 
D.C. disallowed the veteran's application to reopen a 
previously denied claim for service connection for PTSD; he 
was notified of the RO's decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  No application to reopen the claim for service connection 
for PTSD was thereafter received until February 18, 1994.




CONCLUSION OF LAW

An effective date earlier than February 18, 1994 for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5103A, 5104, 5108, 5110, 7104, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.103, 3.156, 3.400, 20.200, 
20.201, 20.202, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for the grant of 
service connection for PTSD.  During the course of his 
appeal, he has advanced a number of arguments to the effect 
that VA failed to timely obtain and review evidence in 
connection with prior claims and adjudications, and that such 
failure operates to vitiate the finality of prior 
adjudications-either on the basis of CUE or "grave 
procedural error"-so as to warrant the assignment of an 
earlier effective date for his award.  See, e.g., 38 C.F.R. 
§ 3.105(a); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
overruled in part by Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2003); Bell v. Derwinski, 2 Vet. App. 611 (1992).  These 
allegations were addressed and disposed of by the Board in 
its decision of March 2005, and that analysis will not be 
repeated here.  What follows is a consideration of the 
veteran's entitlement to an earlier effective date based on 
"ordinary" effective date rules, as set out in 38 U.S.C. 
§ 5110 and 38 C.F.R. § 3.400.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

However, VCAA notice is not required in every case.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, a 
rating and effective date is assigned, and the claimant files 
an appeal as to the effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006) ("In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

Here, the veteran's claim for an earlier effective date falls 
squarely within this fact pattern.  Thus, no section 5103(a) 
notice is required.  As for the provisions of §§ 5104, 7105 
and 38 C.F.R. § 3.103, the record shows that the veteran has 
been provided with various communications, including a 
statement of the case (SOC), and multiple supplemental SOC's, 
that contain notice of VA's effective date determination; his 
appellate rights; a summary of the relevant evidence; 
citations to applicable law (38 C.F.R. § 3.400(r)); and a 
discussion of the reasons for the decision made by the agency 
of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.

B.  The Duty to Assist

VA is required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  As the sole question in this case 
pertains to the proper effective date to be assigned for an 
award of service connection, there is no need for a medical 
examination and/or opinion.  The Social Security 
Administration has reported that they have no records on file 
for the veteran, see 38 C.F.R. § 3.159(c)(2), and there is no 
suggestion on the current record that additional, relevant 
evidence exists and can be procured.  No further development 
action is necessary.

II.  The Merits of the Veteran's Appeal

Under applicable law, if a veteran files an application for 
service connection with VA, and the claim is disallowed, he 
has the right to appeal that disallowance to the Board.  See, 
e.g., 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2005).  If he does not 
initiate an appeal within one year, however, the decision 
becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2005).  
With exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of receipt of the new 
application.  See 38 U.S.C.A. §§ 5108, 5110(a), (i) (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2005).

In the present case, the record shows that VA denied the 
veteran's claims for service connection for psychiatric 
disability, including PTSD, on multiple occasions between 
June 1975 and April 1989.  None of those decisions were 
appealed.  In June 1992, the RO in Washington, D.C. 
disallowed the veteran's application to reopen the previously 
denied claim for service connection for PTSD.  He was 
notified of the RO's decision, and of his appellate rights, 
but he did not initiate an appeal within one year.  
Subsequently, another application to reopen the claim for 
service connection for PTSD was received on February 18, 
1994.  The RO in New York granted service connection for PTSD 
in April 1997, and assigned February 18, 1994-the date of 
the reopened claim-as the effective date of the award.

It is not entirely clear from the record why the RO selected 
February 18, 1994 as the effective date.  The record shows 
that the application filed on that date was denied by a 
decision entered in August 1995.  Notice of the August 1995 
decision, and of the veteran's appellate rights, was 
furnished to the veteran's representative in September 1995 
(as the veteran had requested in April 1995, due to the fact 
that he was homeless and did not have an address to which 
correspondence could be sent), and he did not initiate an 
appeal within one year.  Consequently, it appears that the 
claim filed in February 1994 had been finally adjudicated, 
and was no longer "pending," in April 1997, when the claim 
for service connection was granted.  See 38 C.F.R. 
§ 3.160(c), (d). 

However, even assuming, for purposes of argument, that the 
February 1994 claim remained open and pending at the time of 
the April 1997 allowance, an effective date earlier than 
February 18, 1994 would not be warranted.  As noted above, 
the record clearly shows that, in June 1992, VA disallowed 
the veteran's application to reopen his previously denied 
claim.  He did not appeal that decision and, as a result, it 
became final.  Under the applicable effective date rules, 
outlined above, the effective date of any subsequent award 
can be no earlier than the date of receipt of the next 
application to reopen.  Here, no such application was 
received until February 18, 1994.  The preponderance of the 
evidence is therefore against the claim for an effective date 
prior to February 18, 1994, and the appeal must be denied.


ORDER

An effective date earlier than February 18, 1994 for the 
grant of service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


